DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0032], “S3100” should read “S310”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sultenfuss (US 20140068310).
Regarding claim 1, Sultenfuss teaches
A power management device, comprising: 
a switch, receiving an external power; (Fig. 2, (312 and 212))
a detection circuit, receiving an internal power generated according to the external power and at least one operation power generated according to the internal power, and determining whether at least one of the internal power and the at least one operation power is in a preset specification range to generate a protection activate signal; and (Fig. 2, [0030], “where the operating system (OS) executing on processor 205 initiates and forces a system shutdown (e.g., via EC 280 and switching element 312) based on a monitored current battery voltage of battery pack 265 reported to processor 205 by BMU 266 that has dropped below a predetermined minimum acceptable operating voltage threshold value”) and 
a controller, coupled to the detection circuit, setting a protection flag according to the protection activate signal, and executing an application program to generate a control signal according to the protection flag, wherein ([0026], “once the monitored battery charge level has dropped below a predetermined minimum acceptable operating voltage threshold value, then OS shuts down together with one or more other power-consuming components of the information handling system to conserve battery power… At this point the processing device/s implementing the persistent shutdown management circuitry remains active and stores a persistent shutdown flag in persistent memory” and [0028], “if the current battery charge state is below a predetermined safe shut off voltage threshold for the processing device/s that implement the persistent shutdown management circuitry, and these processing device/s are shutdown”)
the controller transmits the control signal to turn off the switch. ([0030], “where the operating system (OS) executing on processor 205 initiates and forces a system shutdown (e.g., via EC 280 and switching element 312)”)
Regarding claim 2, Sultenfuss teaches wherein the preset specification range has a first threshold and a second threshold, and the first threshold is greater than the second threshold. ([0023], “BMU 266 is configured to provide a control signal to the disable fuse 206 that will cause the fuse to be blown, e.g., in the event of a battery system failure detection (such as over-voltage charging or overloading, under voltage below a pre-determined permanent failure operating voltage threshold)”)
Regarding claim 3, Sultenfuss teaches wherein the detection circuit enables the protection activate signal when the internal power is lower than the second threshold. ([0023], “BMU 266 is configured to provide a control signal to the disable fuse 206 that will cause the fuse to be blown, e.g., in the event of a battery system failure detection (such as over-voltage charging or overloading, under voltage below a pre-determined permanent failure operating voltage threshold)” and  [0028], “if the current battery charge state is below a predetermined safe shut off voltage threshold for the processing device/s that implement the persistent shutdown management circuitry, and these processing device/s are shutdown”)
Regarding claim 4, Sultenfuss teaches wherein the detection circuit enables the protection activate signal when the at least one operation power is greater than the first threshold. ([0022], “which also monitors voltage of battery cell circuitry 324. If BMU 266 detects a battery over-voltage condition, BMU 266 opens the charge FET switching element 380 to prevent further charging of the battery cell/s until the over-voltage condition is no longer present.”)
Regarding claim 5, Sultenfuss teaches wherein the controller stores the protection flag in a storage device. ([0016], “ Persistent storage 211 (e.g., embedded and partitioned flash memory, Electrically Erasable Programmable Read Only Memory--EEPROM, etc.) is coupled to EC 280 for storing persistent information such as shutdown flags”)
Regarding claim 6, Sultenfuss teaches wherein the storage device is a non- volatile memory. ([0016], “ Persistent storage 211 (e.g., embedded and partitioned flash memory, Electrically Erasable Programmable Read Only Memory--EEPROM, etc.) is coupled to EC 280 for storing persistent information such as shutdown flags”)
Regarding claim 7, Sultenfuss teaches wherein the detection circuit is coupled to a battery to receive the internal power, and the detection circuit receives the at least one operation power from at least one circuit chip. (Fig. 2, (324 – battery) (266 – BMU) and (280 – EC) and (320 – system load))
Regarding claim 10, Sultenfuss teaches wherein the switch further provides the external power with a charging circuit, and the charging circuit generates the internal power according to the external power. (Fig. 2 (260 – charger))
As to claim 11, Sultenfuss teaches this claim according to the reasoning provided in claim 1.
As to claim 12, Sultenfuss teaches this claim according to the reasoning provided in claim 2.
As to claim 13, Sultenfuss teaches this claim according to the reasoning provided in claim 3.
As to claim 14, Sultenfuss teaches this claim according to the reasoning provided in claim 4.
As to claim 15, Sultenfuss teaches this claim according to the reasoning provided in claim 5.
As to claim 16, Sultenfuss teaches this claim according to the reasoning provided in claim 6.
As to claim 18, Sultenfuss teaches this claim according to the reasoning provided in claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sultenfuss in view of Hook et al. (CN 106776365)
Regarding claim 8, Sultenfuss teaches a flag and clearing it but does not teach that the flag is cleared after a predetermined time. Hook teaches wherein the controller further receives a trigger signal, and when the trigger signal is enabled for longer than a predetermined time period, the controller removes the protection flag. (pg. 9,“after at least a predetermined time quantity, the controller 202 clears the flag.”)
Sultenfuss teaches setting and clearing a flag but does not describe a particular method for doing it. Hook describes clearing a flag after a predetermined time. Combining the setting and clearing of the flag of Sultenfuss with a predetermine time trigger for clearing the flag by Hook would yield predictable results. Based on Hook and the KSR rationale of combining prior art elements according to known methods to yield predictable results, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Sultenfuss to use a predetermined time trigger for clearing the flag.
Regarding claim 9, Sultenfuss teaches wherein the controller generates the control signal to turn on the switch according to the protection flag that has been removed. ([0039], “where the persistent shutdown flag is cleared from persistent memory to allow EC 280 (e.g., using BIOS executing thereon) to again supply power to system load 320 (e.g., by closing D-FET 312) and to allow system boot and OS operation to be initiated on processor 205”)
As to claim 17, Sultenfuss teaches this claim according to the reasoning provided in claim 8.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        December 15, 2022

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187